Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 05, 2016

The Court of Appeals hereby passes the following order:

A16D0187. PAMELA L. POTTER v. STEPHEN H. POTTER.

      In July 2015, the trial court entered a final judgment and decree in this divorce
action. In October 2015, the court granted plaintiff Stephen Potter’s motion for
OCGA § 9-15-14 attorney fees, which the court assessed against Patrick G. Longhi,
former counsel for defendant Pamela Potter.              Longhi filed a motion for
reconsideration, which the trial court denied in November 2015. Longhi then filed
an application for discretionary appeal in this Court. We lack jurisdiction.
      The Supreme Court has appellate jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008). Because the underlying subject matter of this appeal is divorce, it is
hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            01/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.